Citation Nr: 0921294	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  98-11 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had 20 years active duty service ending with his 
retirement in June 1977.  The appellant is the Veteran's 
widow.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal was initially denied by Board decision in March 
2000.  The appellant filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Court vacated the March 2000 Board decision by Order dated in 
March 2001.  The Board undertook additional development of 
the evidence, and this matter was remanded in September 2003 
and February 2005 for further development.

The appeal was again denied by Board decision in March 2006.  
The appellant appealed to the Court, and the Court vacated 
the March 2006 Board decision by Order dated in March 2008.  
The appeal was again denied by Board decision dated October 
8, 2008.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).  

Information associated with the claims file subsequent to the 
Board's October 8, 2008, decision shows that additional 
evidence was received at the Board in August 2008.  However, 
this evidence was not associated with the claims file at the 
time of the Board's October 8, 2008, decision.  As such, VA 
had constructive knowledge of the new evidence even if the 
said records were not physically part of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In order to ensure that the appellant is afforded due process 
of law, the October 8, 2008, Board decision addressing the 
issues of entitlement to service connection for the cause of 
the Veteran's death, and eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, is vacated.  The following decision 
of the Board in effect replaces the October 8, 2008, 
decision. 


FINDINGS OF FACT

1.  The Veteran died in May 1997 of cholangitic carcinoma.

2.  Cholangitic carcinoma was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is cholangitic carcinoma, otherwise related to the 
Veteran's active duty service, including exposure to 
herbicides.

3.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.

4.  The Veteran was not evaluated as permanently and totally 
disabled due to service-connected disability for a period of 
10 years prior to his death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2008).

2.  The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 5107 (West 
2002); 38 C.F.R. § 21.3021(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant's appeal stems from an 
August 1997 rating decision which was issued prior to 
enactment of VCAA.  However, in February 2004 and March 2004, 
VCAA letters were issued to the appellant.  These VCAA 
letters notified the appellant of what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  

The Board finds that the defect with respect to the timing of 
the VCAA notice requirement was harmless.  As noted, 
subsequent to the Court's vacate of the March 2000 Board 
decision, VCAA notice letters were sent to the appellant in 
February and March 2004.  The contents of the VCAA notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices.  There 
have also been subsequent readjudications of the claims.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

The Board recognizes that there has been no formal notice of 
the requirements of a claim for dependency and indemnity 
compensation (DIC) as outlined in Hupp v. Nicholson, 20 Vet. 
App. 1 (2006).  However, the record clearly shows that the 
appellant has had actual knowledge of those requirements with 
the specificity discussed in Hupp.  The initial VCAA notice 
letters of February and March 2004 collectively advised the 
appellant of the essential elements of the DIC claim. 
Moreover, as discussed in the following decision, the 
appellant has actual knowledge of the disability which was 
service-connected prior to the Veteran's death, but she is 
not claiming that such service-connected disability caused 
the Veteran's death.  The appellant's underlying legal 
arguments are based on contentions that the Veteran's cause 
of death is due to incidents that occurred during his period 
of service.  The record also shows that the appellant was 
represented by a national service organization and is 
presently represented by a private attorney, and arguments by 
such representatives on the appellant's behalf demonstrate a 
full understanding of the DIC elements addressed in Hupp.  No 
useful purpose would be served in this case by delaying 
appellate review for formal notice under Hupp when the facts 
demonstrate actual knowledge by the appellant.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are post-
service private medical records.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  The Board notes that new evidence was 
received by the Board from the appellant in August 2008, and 
the appellant waived RO review of such additional evidence.  
See 38 C.F.R. §§ 19.9, 19.31(b)(1).

A VA opinion was obtained in May 2005 with regard to the 
issue of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The opinion obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that obtaining a further opinion is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Service connection for cause of death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

The Veteran died in May 1997.  According to the Certificate 
of Death, the immediate cause of death was cholangitic 
carcinoma.

During the Veteran's lifetime, service connection was in 
effect for post-operative residuals, deviated septum, rated 
noncompensably disabling, effective July 1, 1977.  

The appellant presents two theories of entitlement to support 
her claim of service connection for the cause of the 
Veteran's death.  Initially, the appellant claims that during 
the Veteran's active service he was exposed to clororchis 
sinensis (a liver fluke parasite) in Vietnam which caused his 
cholangitic carcinoma.  A second theory of entitlement is 
that he was exposed to Agent Orange in Vietnam which caused 
his cholangitic carcinoma.

The Veteran's service treatment records reflect that he was 
treated on numerous occasions over his 20 years of active 
service for various health problems, including acute upper 
respiratory infections, viral and non-viral influenza, and 
gastroenteritis with stomach cramps and diarrhea.  

Examination reports dated in June 1957, November 1961, April 
1962, May 1963, October 1963, October 1964, December 1966, 
July 1967, October 1967, October 1968, September 1969, 
October 1970, September 1971, November 1972, October 1973, 
October 1964, November 1974, November 1975, and October 1976, 
reflect that the Veteran's abdomen and viscera were 
clinically evaluated as normal.  The examination reports do 
not reflect any liver disorders or symptomatology related to 
the liver.  On Reports of Medical History completed by the 
Veteran in March 1961, November 1961, April 1962, December 
1966, and July 1967, he checked the "No" box with regard to 
any stomach, liver or intestinal trouble.  

Specifically, service treatment records reflect that in 
August 1962, the Veteran complained of nausea, frontal 
headaches, weakness, and anorexia.  The examiner noted that 
because of the lack of correlating factors, there was no 
evidence of liver disease, and frontal sinusitis was 
suspected.  The May 1963 examination report specifically 
reflects that he incurred gastroenteritis, acute in June 1962 
and January 1963, however, the examiner noted that there were 
no complications and no sequelae.  On November 7, 1965, the 
Veteran complained of stomach cramps and diarrhea after a 
meal "downtown" the previous evening.  He reported that he 
had just arrived in the country.  

His service treatment records do not reflect any medical 
diagnoses of liver disorder, intrahepatic bile duct disorder, 
or cholangitic carcinoma.  An April 1977 examination 
performed for retirement purposes, does not reflect any 
diagnoses or complaints related to the liver, nor does it 
reflect a diagnosis of cholangitic carcinoma.  His abdomen 
and viscera were clinically evaluated as normal, and an April 
1977 Report of Medical History reflects that he checked the 
"No" box with regard to any 'stomach, liver or intestinal 
trouble.'  

The evidence of record contains opinions of record dated in 
April 1998 and June 1998, from the Veteran's treating 
physician, Dr. Seamus P. O'Reilly, M.D., Ph. D, an 
oncologist.  The April 1998 and June 1998 letters are similar 
in nature, and provide a summary of the Veteran's medical 
history and an opinion regarding etiology of his cause of 
death.  

Dr. O'Reilly stated that the Veteran was under his care for 
metastatic cholangiocarcinoma in 1997.  In the beginning of 
1997, he developed abdominal pain.  A sonogram showed 
multiple liver lesions with the hepatic parenchyma.  A biopsy 
showed mucinous adenocarcinoma with features suggestive of an 
alimentary tract etiology.  Colonoscopy and upper GI 
endoscopy were performed to evaluate a primary tumor site.  
These demonstrated achalasia which the Veteran had for 20 
years, and which had been treated initially with rubber hose 
dilation followed by balloon dilation.  There was no evidence 
of malignancy at this achalasia site, and therefore it was 
determined that it was a primary liver tumor.  An ERCP was 
also done with biliary washings.  ERCP was negative and 
biliary cytology was negative.  

Dr. O'Reilly noted that the Veteran had no past medical 
history, other than achalasia.  His mother, however, died of 
breast cancer, his father had a prior history of prostate 
cancer, and his maternal grandmother died of cancer.  

Dr. O'Reilly referenced the Veteran's service in Vietnam, and 
noted the November 1965 service treatment record which 
reflected that the Veteran had abdominal pain and diarrhea 
which was treated with Kaopectate, and that the Veteran 
reported that he had recently eaten local food.

In March 1997, the Veteran was hospitalized with acute 
jaundice and fever.  In April 1997, a diagnosis of biliary 
sepsis complicated by severe hypotension was rendered, 
requiring broad spectrum antibiotic therapy.  An ERCP was 
repeated showing intra hepatic biliary duct obstruction with 
probably infected bile proximal to the obstruction.  His 
course was also complicated by the development of Trousseau's 
syndrome with bilateral deep venous thrombosis involving the 
deep venous system and the other involving the superficial 
venous system of the right and left legs, respectively.  He 
was treated with broad spectrum antibiotic therapy and was 
changed to Coumadin therapy.  His clotting recurred with 
Coumadin therapy, therefore, he was switched back to Heparin 
therapy.  His course continued to move downhill with a poor 
performance status and the development of pain related to 
liver capsular distention.  He underwent chemotherapy, 
however, he passed away in May 1997 after a very aggressive 
and difficult medical course.  The examiner opined that the 
Veteran suffered considerably during the last six weeks of 
his life with infection, the development of clotting and pain 
in his leg, and the requirement for Heparin therapy to treat 
this, and also pain related to liver capsular distention from 
his tumor.  

Dr. O'Reilly opined that based on the Veteran's extensive 
medical work-up, he had cholangiocarcinoma.  While an autopsy 
was not performed in his case, Dr. O'Reilly opined that the 
absence of any extra hepatic primary tumor sites despite 
extensive radiologically and endoscopically evaluations and 
the subsequent clinical course with the development of 
intrahepatic biliary obstruction with recurrent biliary 
sepsis, were all consistent with the diagnosis of 
cholangiocarcinoma.  

Dr. O'Reilly opined that in the majority of patients, the 
etiology of cholangiocarcinoma is unclear.  Patients in the 
United States have had inflammation of the lining of the 
biliary tree (sclerosing cholangitis) but in the majority of 
cases, the etiology is difficult to pinpoint.  In the Far 
East, including Japan, China, South Korea, Formosa, and 
Vietnam, the clonorchis sinensis (a liver fluke parasite) has 
been implicated leading to an infection with inflammation of 
the biliary tree, and subsequently, the development of a 
malignancy.  There is a latency associated with this so that 
it can take decades before the tumor is apparent.  Due to the 
Veteran's history of service in Vietnam, it is possible that 
he may have contracted this parasite at that time.  It is 
known that clonorchis sinensis has a very long life span (20 
to 50 years).  Eating raw fish - common in Vietnam - is the 
major cause of clonorchis sinensis in the human body.  The 
diagnosis is made by finding fluke eggs in the Veteran's 
stool.  In the Veteran's case, his service treatment records 
show no testing or treatment beyond Compazine and Kaopectate.  

Dr. O'Reilly also stated that it was also unclear whether or 
not Agent Orange exposure while in Vietnam may have 
contributed.  Dr. O'Reilly reviewed epidemiological studies 
with regard to contracting cancer and exposure to Agent 
Orange, and while there is not an increased incident of liver 
tumors in these patients, a significant issue exists with 
cholangiocarcinoma that it may also be attributable to being 
cancer from another site such as lung, color, or pancreas.  
It is a relatively rare tumor, and subject to 
misclassifications.

Dr. O'Reilly opined that it is clear that the Veteran had a 
terminal malignancy by the time he presented to him in March 
1997 related to the extensive nature of this tumor.  
Treatment options were limited essentially to chemotherapy 
and supportive care, but neither were curative.  Liver 
transplantation was not an option.

In June 2005, an opinion was proffered by a VA physician.  
The examiner referenced the November 7, 1965 service 
treatment record which reflected complaints of stomach cramps 
and diarrhea, however, noted that the entry was short and did 
not indicate what was ingested, nor did it provide any 
salient structure to the original complaint.  The examiner 
also referenced a November 11 entry which noted 'diarrhea x 
3-4/day" and "cough."  An examination focused principally 
on URI symptoms and he was treated conservatively.  The 
examiner noted that no other notes were found proximal to the 
those dates, with the next entry being on March 25, 1966.  

The examiner referenced a prior contention made by the 
appellant that the food ingested by the Veteran was 
"undoubtedly contaminated with flukes or trematodes."  The 
examiner opined that there was no indication that the Veteran 
ate raw or uncooked freshwater fish, a source of infection, 
nor evidence of contamination.  The examiner noted that 
eating facilities, both on and off base, were regularly 
inspected by the Public Health Flights for food safety, 
hygiene, and cleanliness, and approved-source listings were 
made available at in-briefing to new, especially exotic 
locations.  No mention was made as to whether the Veteran ate 
at an Air Force Public Health approved eating establishment 
or at an un-approved source.  Thus, the examiner opined that 
a discussion about "undoubtedly contaminated" could not 
take place as the assertion could not be proved or disproved.  

The examiner noted that the notation of "diarrhea" and a 
fuller explanation of the symptoms may have led to a better 
understanding of the etiology.  The examiner explained, 
however, that in discussing the case of the life cycles of C. 
sinensis or species of Opisthorchis, "when infected raw fish 
is eaten...by a human, metacercariae ex-cyst in the duodenum, 
migrate through the common bile duct to the liver and remain 
in intrahepatic bile ducts.  The worms mature in 3 - 4 weeks 
after which eggs appear in the stool."  The examiner stated 
that there was no evidence in the literature to support near-
onset diarrhea with ingestion of parasitic cysts of these 
species, as suggested.  Testing for this parasite in the 
event described, as had been suggested, would have been of 
little or no value acutely.  

The examiner also opined that diarrhea of near, or 
relatively-near onset could well have been from an infectious 
(viral, bacterial) or non-infectious source (stress, jet 
lag).  Travel and associated jet lag is a not uncommon cause 
of diarrhea or loose stools that may last for several days 
after arrival in a distant location.  

The examiner reviewed the Veteran's service treatment 
records, which reflected an otherwise unremarkable medical 
course, except for achalasia and Grade III esophagitis in 
1973.  The records reflected overall, relatively good health 
and no significant complaints related to other areas of the 
GI tract.  Further service clinical notes did not indicate 
chronic symptoms as related to the liver itself, or to 
longstanding clonorchiasis, such as repeated attacks of 
fever, chills, abdominal pain, jaundice, hepatomegaly, 
recurrent pyogenic cholangitis, gallstones, eosinophilia, 
hypercalcemia, or pancreatitis.  Recurrent pyogenic 
cholangitis as it relates to parasitic infestation is 
typically related to heavy infestation of parasite loads 
which produce extensive damage to the bile ducts, with the 
literature replete with such details as it relates to endemic 
(repeated) exposures or infections.  

The examiner referenced a notation by Dr. O'Reilly in the 
March 1997 clinical records which reflected that the initial 
ERCP with biliary washings and cytology were reportedly 
negative.  The examiner explained that the literature 
indicates that late in disease when biliary obstruction has 
supervened, the diagnosis is made by identifying flukes in 
the bile ducts or gallbladder at surgery or in bile obtained 
by post-operative drainage or percutaneous aspiration.  Thus, 
biliary washings should have demonstrated the presence of 
organisms.  

The examiner noted that the findings of review of the 
literature on the subject of trematode infestation and 
cholangiocarcinoma is established, principally in endemic 
populations (those living in Southeast Asia), as well as 
among immigrants from endemic areas who have moved to North 
America.  This is in keeping with Dr. O'Reilly's note that 
for the majority of patients, the etiology for the 
cholangiocarcinoma is unclear.  

With regard to Agent Orange exposure, cholangiocarcinoma is 
not listed adjunct to Agent Orange.  The examiner noted that 
a clear association exists between exposure to the radiologic 
contrast agent Thorotrast and the subsequent 
cholangiocarcinoma, and the malignancy usually develops 30 to 
35 years after exposure.  An increased incidence of 
cholangiocarcinoma has been less strongly associated with 
several occupations including the auto, rubber, chemical, and 
wood-finishing industries.  

The examiner concluded, therefore, that the records are not 
compelling for an association between an isolated incident of 
ill-defined gastroenteritis as noted on the service treatment 
records, which may well have other, more plausible etiologies 
or explanations for occurrences, and ultimately developing 
cholangiocarcinoma.  

In August 2008, Dr. O'Reilly submitted another letter 
containing a discussion and opinion with regard to the 
etiology of the Veteran's cause of death.  Dr. O'Reilly 
stated that since his prior June 1998 correspondence, there 
had been significant interest in cancer incidence in those 
who served in South East Asia during Vietnam, to include a 
recently published article in the journal 'Cancer' citing an 
increased risk of cancer in those who had been exposed to 
Agent Orange.  Dr. O'Reilly cited to the article 'Agent 
Orange and Cancer:  An Overview for Clinicians by Professor 
Frumkin,' noting that epidemiological data related to cancer 
association with Agent Orange was review for such article.  
Dr. O'Reilly noted Dr. Frumkin's conclusion that there is 
sufficient evidence to support an association between Agent 
Orange and soft-tissue sarcoma.  Dr. O'Reilly noted that soft 
tissue sarcomas are relatively more common than hepatobiliary 
cancer, and several epidemiological studies concluded that 
"small numbers limited further analyses of nasal, 
nasopharyngeal, and liver cancer."  The small numbers were 
also limited by the latency of these agents, small sample 
sizes of the available studies, and the relatively young age 
of Veteran populations.  Dr. O'Reilly noted that the Veteran 
died when he was 58.  Dr. O'Reilly concluded that there is 
reasonable cause to suspect that the Veteran's service was 
associated with the subsequent development of 
cholangiocarcinoma either related to parasite infection 
during service, or potentially to Agent Orange exposure as a 
carcinogen.  

The evidence of record contains an August 2008 lay statement 
from R.E.K., a fellow solider who served with the Veteran in 
Vietnam.  R.E.K. attests that he and the Veteran frequently 
socialized and ate Asian food at off base facilities that 
were not government approved or controlled in any fashion.  

As set forth above, the appellant's initial theory of 
entitlement is that the Veteran's symptomatology related to 
gastroentitis in service is indicative that he may have 
ingested a liver parasite in service when eating raw food.  
Initially, the Board notes that service treatment records do 
not reflect that the Veteran ingested raw food in November 
1965.  The clinical record simply reflects complaints of 
stomach cramping and diarrhea after eating "downtown."  
Thus, he may have eaten local fare, however, there is no 
evidence that he ate raw food.  R.E.K. has attested that he 
and the Veteran ate local fare during service in Vietnam; 
however, such statement does not reflect that they consumed 
raw food.  However, even if the Board were to accept that the 
Veteran ate raw local fare on such occasion in November 1965 
and other times during his period of service in Vietnam, 
there is also no evidence that the food ingested was 
contaminated with "flukes or trematodes."  Again, the 
clinical record of evidence does not support this claim.  

Dr. O'Reilly explained that had proper testing been performed 
at the time of the bout of diarrhea, the fluke eggs would 
have appeared in the stool, however, the VA examiner 
explained that the worms mature in 3 to 4 weeks after which 
the eggs appear in the stool, and there is no medical 
literature to support a near-onset case of diarrhea with 
ingestion of parasitic cysts.  Thus, any testing performed at 
that time would have been of little or no value.  

As the VA examiner explained, the onset of diarrhea could 
have been indicative of simply a viral or bacterial 
infection, or a manifestation of jet lag and travel, as the 
service treatment record reflected that he had just arrived 
in Vietnam.  

Based on a reading of the opinions of record, it is clear 
that neither Dr. O'Reilly nor the VA examiner were able to 
provide an opinion in terms of 'at least as likely as not' as 
to the etiology of the Veteran's cholangiocarcinoma.  Dr. 
O'Reilly specifically stated that in the majority of 
patients, the etiology of cholangiocarcinoma is unclear, and 
the etiology is difficult to pinpoint.  

Dr. O'Reilly's opinion that the Veteran's cholangiocarcinoma 
may have been due to contraction of a parasite while serving 
in Vietnam is wholly speculative, and not supported by the 
medical evidence of record.  It only suggests that it is 
within the realm of medical possibility that the Veteran may 
have contracted a parasite, not that it is at least as likely 
as not that any such parasite caused the cholangiocarcinoma 
which ultimately caused the Veteran's death.  Both Federal 
regulation and case law preclude granting service connection 
predicated on a result of speculation or mere possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  

The Board also specifically acknowledges documentation 
submitted by the appellant entitled 'Statement of Principles 
concerning Opisthorchiasis' and the article from 'Vietnam 
Information for Science and Technology Advance' pertaining to 
early diagnosis and proper treatment of human liver flakes.  

The 'Statement of Principles concerning Opisthorchiasis' 
treatise explains that opisthorchiasis can be related to 
operation service rendered by veterans, and the factors that 
must as a minimum exist before it can be said that a 
reasonable hypothesis has been raised connecting 
opisthorchiasis or death from opisthorchiasis with the 
circumstances of that service, are:  (a) ingesting raw, 
undercooked, pickled, or smoked fish from one of the areas 
that were endemic for the trematodes Opisthorcis viverrini or 
Opisthorcis felineus; or (b) inability to obtain appropriate 
clinical management for the opisthorchiasis.  The treatise 
explains that opisthorchiasis is also associated with an 
increased risk for cholangiocarcinoma.  With regard to the 
article 'Vietnam Information for Science and Technology 
Advance' pertaining to human liver flakes, such article 
discusses the public health problems associated with liver 
fluke infection and uncooked or undercooked fish in East Asia 
and Easter Europe, and the association between liver fluke 
infection and cholangiocarcinoma, to include the pathogenesis 
of liver fluke-induced cholangiocarcinoma.  Such article 
discusses the high incidence of liver parasitic diseases in 
the Vietnamese population which, if left untreated, causes 
cholangiocarcinoma.  

Such articles, however, cannot provide a basis for granting 
service connection.  As detailed, R.E.K. attested that he 
dined with the Veteran at local eateries; however, R.E.K. 
does not specifically attest that raw food was ingested while 
dining at local eateries or that any raw food was 
contaminated.  Even if the Veteran did consume raw fish at 
local eateries during service, there is no evidence that any 
such fish was contaminated with trematodes; and, there is no 
evidence of record that he had opisthorchiasis.  Service 
treatment records do not reflect that he exhibited any of the 
clinical features outlined in the 'Statement of Principles 
concerning Opisthorchiasis' treatise that are associated with 
opisthorchiasis.  Moreover, opisthorchiasis is only 
associated with an increased risk for cholangiocarcinoma.  
Such treatises only suggest that it is within the realm of 
medical possibility that the Veteran may have contracted a 
parasite, not that it is at least as likely as not that any 
such parasite caused the cholangiocarcinoma which ultimately 
caused the Veteran's death.  The Board cannot grant service 
connection predicated on a result of speculation or mere 
possibility.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (a medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between sickle cell anemia and the veteran's 
fatal coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

There is otherwise no evidence of record in support of the 
claim that the Veteran ingested contaminated raw food.  The 
preponderance of the evidence, including consideration of the 
opinions of record, treatises, and lay statement, is against 
a finding that the Veteran's cholangiocarcinoma was in any 
manner related to service, including any ingestion of any 
causative organisms in Vietnam. 

The Board acknowledges a May 2008 RO rating decision 
pertaining to another veteran that was submitted by the 
appellant in support of her appeal.  Such rating decision 
granted entitlement to service connection for 
cholangiocarcinoma.  A case, however, must be evaluated on 
the basis of evidence pertaining to that particular case, and 
the fact that a different claimant was granted benefits for 
the same disability cannot provide the basis for granting the 
present appeal.

As set forth above, the appellant has also claimed that the 
Veteran's cholangiocarcinoma which ultimately caused his 
death, was incurred as a result of his exposure to Agent 
Orange.  The Veteran's DD Form 214 reflects service in 
Vietnam.  In this regard, the Board acknowledges that a 
Veteran who served in Vietnam during the applicable time 
period is presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  However, cholangiocarcinoma, is not 
among the disabilities listed in 38 C.F.R. § 3.309(e).  In 
that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  In fact, the Secretary has 
made a specific finding that such presumption is not 
warranted for hepatobiliary cancers.  For these reasons, the 
Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
Veteran's service treatment records are negative for a 
diagnosis of cholangiocarcinoma or notations of 
manifestations attributable to cholangiocarcinoma.  In fact, 
as noted, on an examination performed for separation purposes 
in April 1977, the abdomen and viscera were clinically 
evaluated as normal, and the Veteran denied any stomach, 
liver, or intestinal problems on a report of medical history 
completed by the Veteran that same month.  Additionally, 
prior examinations did not reflect any diagnoses or 
symptomatology related to the liver or cholangiocarcinoma.  
Based on the foregoing, it cannot be said that 
cholangiocarcinoma was present in service, nor was it 
aggravated by service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of cholangiocarcinoma.  See Disease Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  In making this determination, 
the Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2).  In April and June 1998, Dr. 
O'Reilly offered an opinion that based on the Veteran's 
history of service in Vietnam, it is unclear whether or not 
Agent Orange exposure may have contributed to his 
cholangiocarcinoma.  In August 2008, Dr. O'Reilly stated that 
there was reasonable cause to suspect that the Veteran's 
development of cholangiocarcinoma was potentially due to 
Agent Orange exposure as a carcinogen.  Such opinions, 
however, are speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  Moreover, such 
opinions are in direct contradiction with scientific 
information and analyses conducted with regard to 
disabilities that have a positive association with Agent 
Orange exposure.  Likewise, in the August 2008 opinion from 
Dr. O'Reilly, such opinion was based on a study pertaining to 
soft-tissue sarcoma.  The Board acknowledges that soft-tissue 
sarcoma is associated with exposure to herbicides.  See 
38 C.F.R. § 3.309(e).  The Veteran, however, did not have 
soft-tissue sarcoma; he had cholangiocarcinoma, which is a 
hepatobiliary cancer.  Dr. O'Reilly could not point to a 
study which supported a relationship between hepatobiliary 
cancers and exposure to herbicides.  Thus, there is no 
probative medical evidence of record to rebut the conclusion 
that there is no positive association between exposure to 
Agent Orange and the development of cholangiocarcinoma.

The Board has considered the appellant's lay contentions that 
the Veteran's cause of death was as a result of contraction 
of a parasite or exposure to Agent Orange while serving in 
Vietnam.  The Board sympathizes with the appellant, 
recognizes her husband's service of twenty years, and 
understands fully the contentions set forth.  As noted 
though, as a layperson the appellant is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no medical 
evidence of record suggesting a connection between any 
contraction of a parasite and any in-service exposure to 
Agent Orange and the Veteran's cholangiocarcinoma.  Rather, 
the appellant's contentions of etiological connection are 
based on speculation.  

In summary, as the disability which caused the Veteran's 
death was not shown in service or for many years thereafter, 
and because there is no competent evidence of record 
suggesting that the Veteran's death was related to his active 
service, including contraction of a parasite and exposure to 
Agent Orange, or any service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.

II.  Dependents' Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the Veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 
21.3021(a).  

As noted above, service connection was in effect for post-
operative residuals, deviated septum, rated noncompensably 
disabling, at the time of his death.  This disability has not 
been attributed in any way to his death.  Furthermore, the 
Veteran was not evaluated as permanently and totally disabled 
for a period of 10 years prior to his death.  Thus, the 
appellant does not meet the basic requirements for 
educational assistance under the provisions of Chapter 35.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


